

116 HR 4241 IH: Student Loan Contract Act of 2019
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4241IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Ms. Underwood (for herself, Mr. Levin of California, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to rename master promissory notes for loans made under
			 part D to student loan contracts.
	
 1.Short titleThis Act may be cited as the Student Loan Contract Act of 2019. 2.Student loan contract and loan disclosures (a)Student loan contractSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is amended by adding at the end the following:
				
					(iv)Student loan contract
 (I)In generalAny master promissory note form described in this subparagraph that is developed or used for loans made under part D for periods of enrollment beginning on or after the date of enactment of the Student Loan Contract Act of 2019 shall be referred to as a student loan contract.
 (II)Clarification on useA student loan contract for loans made under part D for a student shall only be used with respect to loans made under part D for the periods of enrollment that are in the same award year for which the initial loans for which the contract is used were made.
						.
 (b)Conforming amendmentsSection 485(l)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)(B)) is amended by inserting before the period at the end the following: or the student loan contract.
 (c)Effective dateThe amendments made by this section shall take effect with respect to academic year 2019–2020 and each succeeding academic year.
			